FedFirst Financial Corporation S-8 Exhibit 99.2 FORM OF INCENTIVE STOCK OPTION AWARD AGREEMENT FOR THE FEDFIRST FINANCIAL CORPORATION 2 This Award Agreement is provided to (the “Participant”) by FedFirst Financial Corporation (the “Company”) as of (the “Grant Date”), the date the Committee of the Board of Directors (the “Committee”) granted the Participant the right and option to purchase Shares pursuant to the FedFirst Financial Corporation 2011 Equity Incentive Plan (the “2011 Plan”), subject to the terms and conditions of the 2011 Plan and this Award Agreement: 1. Option Grant: You have been granted an Incentive Stock Option (referred to in this Agreement as your “Option”). 2. Number of Shares Subject to Your Option: shares of Common Stock (“Shares”), subject to adjustment as may be necessary pursuant to Article10 of the 2011 Plan. 3.
